               Case 1:20-cv-10968-IT Document 62 Filed 02/11/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


    ABRAHAM BARKHORDAR, SARAH
    ZELASKY, and ELLA WECHSLER-
    MATTHAEI, individually and on behalf of all
    others similarly situated,
                                                      Civil Action No. 1:20-cv-10968-IT
                       Plaintiffs,

          v.

    HARVARD UNIVERSITY,

                       Defendant.


           DEFENDANT’S MOTION FOR LEAVE TO FILE THIRD NOTICE OF
                        SUPPLEMENTAL AUTHORITY

         Pursuant to Local Rule 7.1(b)(3), defendant Harvard University (“Harvard”) 1 respectfully

seeks leave to file a three-page Third Notice of Supplemental Authority, attached hereto as

Exhibit A, of two new COVID-19 tuition and fee refund actions in connection with Harvard’s

Motion to Dismiss.

         In further support hereof, Harvard states the following:

               1. Harvard filed its Motion to Dismiss the First Amended Consolidated Complaint

on October 7, 2020. (ECF No. 33). On October 21, 2020, Plaintiffs filed their Opposition to

Harvard’s Motion to Dismiss. (ECF No. 47). Harvard filed a Reply Brief in further support of

its Motion to Dismiss, with leave of the Court, on November 5, 2020. (ECF No. 50).

               2. On November 5, 2020, Plaintiffs filed a Notice of Supplemental Authority. (ECF

No. 51.) On November 12, 2020, Harvard filed a Notice of Supplemental Authority and



1
 The President and Fellows of Harvard College is the legal entity comprising Harvard
University, and is the proper party to this litigation.


                                                -1-
           Case 1:20-cv-10968-IT Document 62 Filed 02/11/21 Page 2 of 4




Response to Plaintiffs’ Notice of Supplemental Authority, with leave of the Court. (ECF No.

54.)

           3. On December 16, 2020, Plaintiffs filed a Second Notice of Supplemental

Authority, with leave of the Court. (ECF No. 57.) On January 5, 2021, Harvard filed a Second

Notice of Supplemental Authority and a Response to Plaintiffs’ Second Notice of Supplemental

Authority, with leave of the Court. (ECF Nos. 60, 61.)

           4. Harvard submits that its Third Notice of Supplemental Authority will facilitate

this Court’s consideration of the Motion to Dismiss because it will inform this Court of two

additional COVID-19 tuition refund actions. See Exhibit A.

           5. Neither party will be prejudiced by allowance of the instant Motion, which will

not change any scheduling order or deadline in this case. In addition, this Court has yet to

schedule oral argument on Harvard’s Motion to Dismiss.

           6. Harvard has conferred with counsel for Plaintiffs, who indicated that Plaintiffs

assent to the relief requested herein.

           WHEREFORE, Harvard respectfully requests that this Court grant it leave to file the

Third Notice of Supplemental Authority attached hereto as Exhibit A.




                                               -2-
             Case 1:20-cv-10968-IT Document 62 Filed 02/11/21 Page 3 of 4




    Dated: February 11, 2021                        Respectfully submitted,


                                                    /s/Anton Metlitsky
                                                    Anton Metlitsky (pro hac vice)
                                                    ametlitsky@omm.com
                                                    O’MELVENY & MYERS LLP
                                                    7 Times Square
                                                    New York, NY 1003
                                                    Telephone:     (212) 326-2000
                                                    Facsimile:     (212) 326-2061

                                                    Matthew Powers (pro hac vice)
                                                    mpowers@omm.com
                                                    O’MELVENY & MYERS LLP
                                                    Two Embarcadero Center
                                                    San Francisco, CA 94111
                                                    Telephone:    (415) 984-8700
                                                    Facsimile:    (415) 984-8701

                                                    Victoria L. Steinberg, BBO #666482
                                                    vsteinberg@toddweld.com
                                                    Rebecca M. O’Brien, BBO #693592
                                                    robrien@toddweld.com
                                                    TODD & WELD LLP
                                                    One Federal Street
                                                    Boston, MA 02110
                                                    Telephone:     (617) 624-4714
                                                    Facsimile:     (617) 624-4814

                                                    Attorneys for Defendant
                                                    President and Fellows of Harvard College




                              LOCAL RULE 7.1 CERTIFICATION

          I hereby certify that, pursuant to D. Mass. Local Rule 7.1(A)(2), counsel for Defendant

conferred with counsel for Plaintiffs, who indicated that Plaintiffs assent to the relief requested

herein.

                                                    /s/Anton Metlitsky
                                                    Anton Metlitsky (pro hac vice)


                                                 -3-
           Case 1:20-cv-10968-IT Document 62 Filed 02/11/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on February 11,

2021.

                                                   /s/Anton Metlitsky
                                                   Anton Metlitsky (pro hac vice)




                                                -4-
